Exhibit 10.11

AMENDED AND RESTATED MASTER SECURITY AGREEMENT

 

To: LV Administrative Services, Inc., as Agent

     c/o Valens Capital Management, LLC

    

335 Madison Avenue, 10th Floor

     New York, NY 10017

Original Date: August 8, 2008

Amended and Restated Date: July 24, 2009

To Whom It May Concern:

1. PA LLC, (f/k/a/ PetroAlgae, LLC) a Delaware limited liability company (“PA
LLC”) and PetroAlgae Inc. (“PA Inc.” and together with PA LLC, each an
“Assignor” and collectively, the “Assignors”) entered into a Master Security
Agreement, dated August 8, 2008 in favor of LV Administrative Services, Inc.,
(in its capacity as administrative and collateral agent, the “Agent”) for the
benefit of Valens U.S. SPV I, LLC (“Valens US” and together with the Agent,
individually, each a “Creditor Party” and collectively, the “Creditor Parties”)
(the “Original Master Security Agreement”). As of the date of this Agreement,
the terms, conditions, covenants, agreements, representations and warranties
contained in the Original Master Security Agreement shall be deemed amended and
restated in their entirety as set forth in this Agreement and the Original
Master Security Agreement shall be consolidated with an into and superseded by
this Agreement; provided however, that nothing contained in this Agreement shall
impair, limit or affect the liens or security interests heretofore granted,
pledged and/or assigned to Agent as security for the Obligations under the
Original Master Security Agreement.

2. To secure the payment of all Obligations (as hereafter defined), each
Assignor, hereby acknowledges, confirms and agrees that Agent has and shall
continue to have a security interest in all of the Collateral granted by each
Assignor to Agent pursuant to the Original Master Security Agreement and hereby
further assigns and grants to Agent, for the ratable benefit of Valens U.S. and
its assigns a continuing security interest in all of the following property now
owned or at any time hereafter acquired by such Assignor, or in which such
Assignor now has or at any time in the future may acquire any right, title or
interest (the “Collateral”): all cash, cash equivalents, accounts, accounts
receivable, deposit accounts, inventory, equipment, goods, fixtures, documents,
instruments (including, without limitation, promissory notes), contract rights,
commercial tort claims set forth on Schedule B attached hereto, general
intangibles (including, without limitation, payment intangibles and an absolute
right to license on terms no less favorable than those current in effect among
such Assignor’s affiliates), chattel paper, supporting obligations, investment
property (including, without limitation, all partnership interests, limited
liability company membership interests and all other equity interests owned by
any Assignor), letter-of-credit rights, trademarks, trademark applications,
tradestyles, patents, patent applications, copyrights, copyright applications
and other intellectual property in which such Assignor now has or hereafter may
acquire any right, title or interest, all proceeds and products thereof
(including, without limitation, proceeds of insurance) and all additions,
accessions and substitutions thereto or therefor. Except as otherwise defined
herein, all



--------------------------------------------------------------------------------

capitalized terms used herein shall have the meanings provided such terms in the
Documents (as defined below). All items of Collateral which are defined in the
UCC shall have the meanings set forth in the UCC. For purposes hereof, the term
“UCC” means the Uniform Commercial Code as the same may, from time to time, be
in effect in the State of New York; provided, that in the event that, by reason
of mandatory provisions of law, any or all of the attachment, perfection or
priority of, or remedies with respect to, the Agent’s security interest in any
Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of New York, the term “UCC” shall mean the
Uniform Commercial Code as in effect in such other jurisdiction for purposes of
the provisions of this Agreement relating to such attachment, perfection,
priority or remedies and for purposes of definitions related to such provisions;
provided further, that to the extent that the UCC is used to define any term
herein and such term is defined differently in different Articles or Divisions
of the UCC, the definition of such term contained in Article or Division 9 shall
govern.

3. The term “Obligations” as used herein shall mean and include all debts,
liabilities and obligations owing by each Assignor to any Creditor Party arising
under, out of, or in connection with any documents, instruments or agreements
relating to or executed in connection with that certain Second Amended and
Restated Secured Term Note dated as of the date hereof issued by PA LLC to
Valens US which amended that certain Amended and Restated Short Term Demand
Note, issued as of August 26, 2008 (and dated August 8, 2008) issued by PA LLC
to Valens US, which further amended that certain Short Term Demand Note dated as
of August 8, 2008 issued by PA LLC to Valens US (as further amended, restated,
modified and/or supplemented from time to time, the “VUS Note”) and together
with all other guarantees, security agreements, other agreements, instruments
and documents executed and/or delivered in connection therewith, collectively
and as the same may be amended or otherwise modified from time to time, the
“Documents”), and in connection with any documents, instruments or agreements
relating to or executed in connection with the Documents or any documents,
instruments or agreements referred to therein or otherwise, and in connection
with any other indebtedness, obligations or liabilities of each such Assignor to
any Creditor Party, whether now existing or hereafter arising, direct or
indirect, liquidated or unliquidated, absolute or contingent, due or not due and
whether under, pursuant to or evidenced by a note, agreement, guaranty,
instrument or otherwise, including, without limitation, obligations and
liabilities of each Assignor for post-petition interest, fees, costs and charges
that accrue after the commencement of any case by or against such Assignor under
any bankruptcy, insolvency, reorganization or like proceeding (collectively, the
“Debtor Relief Laws”) in each case, irrespective of the genuineness, validity,
regularity or enforceability of such Obligations, or of any instrument
evidencing any of the Obligations or of any collateral therefor or of the
existence or extent of such collateral, and irrespective of the allowability,
allowance or disallowance of any or all of the Obligations in any case commenced
by or against any Assignor under any Debtor Relief Law.

4. Each Assignor hereby represents, warrants and covenants to Agent, for the
benefit of the Creditor Party, that:

 

  (a) it is a corporation, partnership or limited liability company, as the case
may be, validly existing, in good standing and formed under the respective laws
of its jurisdiction of formation set forth on Schedule A, and each Assignor will
provide the Agent thirty (30) days’ prior written notice of any change in any of
its respective jurisdiction of formation;



--------------------------------------------------------------------------------

  (b) its legal name is as set forth in its Certificate of Incorporation or
other organizational document (as applicable) as amended through the date hereof
and as set forth on Schedule A attached hereto, and it will provide the Agent
thirty (30) days’ prior written notice of any change in its legal name;

 

  (c) its organizational identification number (if applicable) is as set forth
on Schedule A hereto, and it will provide the Agent thirty (30) days’ prior
written notice of any change in its organizational identification number;

 

  (d) it is the lawful owner of its Collateral and it has the sole right to
grant a security interest therein and will defend the Collateral against all
claims and demands of all persons and entities;

 

  (e) it will keep its Collateral free and clear of all attachments, levies,
taxes, liens, security interests and encumbrances of every kind and nature
(“Encumbrances”), except (i) Encumbrances securing the Obligations,
(ii) Encumbrances of XL Techgroup, Inc., a Delaware corporation (“XLT”) securing
that certain Promissory Note dated June 12, 2008 and effective as of
September 22, 2006 by PA LLC in favor of XLT as assigned in full by XLT to
PetroTech Holdings Corp. (“PetroTech”) in the original principal amount of
$25,000,000, (iii) Encumbrances securing indebtedness of each such Assignor not
to exceed $50,000 in the aggregate for all suchAssignors so long as all such
Encumbrances are removed or otherwise released to the Agent’s satisfaction
within ten (10) days of the creation thereof and (iv) Encumbrances securing
indebtedness of (i) that certain Second Amended and Restated Secured Term Note
dated as of the date hereof by PA LLC in favor of PetroTech and (ii) that
certain Amended and Restated Secured Convertible Term Note dated as of the date
hereof by PA LLC in favor of PetroTech;

 

  (f) it will, at its and the other Assignors’ joint and several cost and
expense, keep the Collateral in good state of repair (ordinary wear and tear
excepted) and will not waste or destroy the same or any part thereof other than
ordinary course discarding of items no longer used or useful in its or such
other Assignors’ business;

 

  (g) it will not, without the Agent’s prior written consent, sell, exchange,
lease or otherwise dispose of any Collateral, whether by sale, lease or
otherwise, except for the sale of inventory in the ordinary course of business
and for the disposition or transfer in the ordinary course of business during
any fiscal year of obsolete and worn-out equipment or equipment no longer
necessary for its ongoing needs, having an aggregate fair market value of not
more than $25,000 and only to the extent that:

 

  (i) the proceeds of each such disposition are used to acquire replacement
Collateral which is subject to the Agent’s first priority perfected security
interest, or are used to repay the Obligations or to pay general corporate
expenses; or



--------------------------------------------------------------------------------

  (ii) following the occurrence of an Event of Default which continues to exist
the proceeds of which are remitted to the Agent to be held as cash collateral
for the Obligations;

 

  (h) it will insure or cause the Collateral to be insured in the Agent’s name
(as an additional insured and lender loss payee) against loss or damage by fire,
theft, burglary, pilferage, loss in transit and such other hazards as the Agent
shall specify in amounts and under policies by insurers acceptable to the Agent
and all premiums thereon shall be paid by such Assignor and the policies
delivered to the Agent. If any such Assignor fails to do so, the Agent may
procure such insurance and the cost thereof shall be promptly reimbursed by the
Assignors, jointly and severally, and shall constitute Obligations;

 

  (i) it will expressly agree that if additional loss payees and/or lender loss
payees, other than the Agent, are named to the Collateral, the Agent will always
be assigned to first lien position until all Obligations have been satisfied;

 

  (i) it will at all reasonable times allow the Creditor Parties or their
respective representatives free access to and the right of inspection of the
Collateral;

 

  (j) such Assignor (jointly and severally with each other Assignor) hereby
indemnifies and saves the Agent and each other Creditor Party harmless from all
loss, costs, damage, liability and/or expense, including reasonable attorneys’
fees, that the Agent and each other Creditor Party may sustain or incur to
enforce payment, performance or fulfillment of any of the Obligations and/or in
the enforcement of this Master Security Agreement or in the prosecution or
defense of any action or proceeding either against the Agent, any other Creditor
Party or any Assignor concerning any matter growing out of or in connection with
this Master Security Agreement, and/or any of the Obligations and/or any of the
Collateral except to the extent caused by the Agent’s or any Creditor Party’s
own gross negligence or willful misconduct (as determined by a court of
competent jurisdiction in a final and non-appealable decision);

 

  (k) all commercial tort claims (as defined in the Uniform Commercial Code as
in effect in the State of New York) held by any Assignor are set forth on
Schedule B to this Master Security Agreement; each Assignor hereby agrees that
it shall promptly, and in any event within five (5) Business Days after the same
is acquired by it, notify the Agent of any commercial tort claim acquired by it
and unless otherwise consented to in writing by the Agent, it shall enter into a
supplement to this Master Security Agreement granting to the Agent a security
interest for the ratable benefit of the Creditor Parties in such commercial tort
claim, securing the Obligations.



--------------------------------------------------------------------------------

5. The occurrence of any of the following events or conditions shall constitute
an “Event of Default” under this Master Security Agreement:

 

  (a) an Event of Default shall have occurred under and as defined in the VUS
Note;

 

  (b) any covenant or any other term or condition of this Master Security
Agreement is breached in any material respect;

 

  (c) any representation or warranty, or statement made or furnished to the
Agent or any other Creditor Party under this Master Security Agreement by either
Assignor should prove to any time be false or misleading in any material respect
on the date as of which made or deemed made;

 

  (d) any default (or similar term) in the observance or performance of any
other agreement or condition relating to any indebtedness or contingent
obligation of either Assignor or any of their subsidiaries beyond the period of
grace (if any), the effect of which default is to cause, or permit the holder or
holders of such indebtedness or beneficiary or beneficiaries of such contingent
obligation to cause, such indebtedness to become due prior to its stated
maturity or such contingent obligation to become payable;

 

  (e) the loss, theft, substantial damage, destruction, sale or encumbrance to
or of any of the Collateral or the making of any levy, seizure or attachment
thereof or thereon except to the extent:

 

  (i) such loss is covered by insurance proceeds which are used to replace the
item or repay the Agent; or

 

  (ii) said levy, seizure or attachment does not secure indebtedness in excess
of $100,000 in the aggregate for either Assignor and such levy, seizure or
attachment has been removed or otherwise released within ten (10) days of the
creation or the assertion thereof;

 

  (f) any covenant or any other term or condition of any Document is breached in
any material respect; or

 

  (g) an Event of Default shall have occurred under and as defined in any
Document.



--------------------------------------------------------------------------------

6. Upon the occurrence of any Event of Default and at any time thereafter, the
Agent may declare all Obligations immediately due and payable and the Agent
shall have the remedies of a secured party provided in the UCC as in effect in
the State of New York, this Agreement and other applicable law. Upon the
occurrence of any Event of Default and at any time thereafter, the Agent will
have the right to take possession of the Collateral and to maintain such
possession on any Assignor’s premises or to remove the Collateral or any part
thereof to such other premises as the Agent may desire. Upon the Agent’s
request, each Assignor shall assemble or cause the Collateral to be assembled
and make it available to the Agent at a place designated by the Agent. If any
notification of intended disposition of any Collateral is required by law, such
notification, if mailed, shall be deemed properly and reasonably given if mailed
at least ten (10) days before such disposition, postage prepaid, addressed to
the applicable Assignor either at such Assignor’s address shown herein or at any
address appearing on the Agent’s records for such Assignor. Any proceeds of any
disposition of any of the Collateral shall be applied by the Agent to the
payment of all expenses in connection with the sale of the Collateral, including
reasonable attorneys’ fees and other legal expenses and disbursements and the
reasonable expenses of retaking, holding, preparing for sale, selling, and the
like, and any balance of such proceeds may be applied by the Agent toward the
payment of the Obligations in such order of application as the Agent may elect,
and each Assignor shall be liable for any deficiency. For the avoidance of
doubt, following the occurrence and during the continuance of an Event of
Default, the Agent shall have the immediate right to withdraw any and all monies
contained in any deposit account in the name of any Assignor and controlled by
the Agent and apply same to the repayment of the Obligations (in such order of
application as the Agent may elect). The parties hereto each hereby agree that
the exercise by any party hereto of any right granted to it or the exercise by
any party hereto of any remedy available to it (including, without limitation,
the issuance of a notice of redemption, a borrowing request and/or a notice of
default), in each case, hereunder, shall not constitute confidential information
and no party shall have any duty to the other party to maintain such information
as confidential.

7. If any Assignor defaults in the performance or fulfillment of any of the
terms, conditions, promises, covenants, provisions or warranties on such
Assignor’s part to be performed or fulfilled under or pursuant to this Master
Security Agreement, the Agent may, at its option without waiving its right to
enforce this Master Security Agreement according to its terms, immediately or at
any time thereafter and without notice to any Assignor, perform or fulfill the
same or cause the performance or fulfillment of the same for each Assignor’s
joint and several account and at each Assignor’s joint and several cost and
expense, and the cost and expense thereof (including reasonable attorneys’ fees)
shall be added to the Obligations and shall be payable on demand with interest
thereon at the highest rate permitted by law, or, at the Agent’s option, debited
by the Agent from any other deposit accounts in the name of any Assignor and
controlled by the Agent.

8. Each Assignor hereby appoints the Agent, or any other Person whom the Agent
may designate as such Assignor’s attorney, with power to: (a)(i) execute any
security related documentation on such Assignor’s behalf and to supply any
omitted information and correct patent errors in any documents executed by such
Assignor or on such Assignor’s behalf; (ii) to file financing statements against
such Assignor covering the Collateral (and, in connection with the filing of any
such financing statements, describe the Collateral as “all assets and all
personal property, whether now owned and/or hereafter acquired” (or any
substantially similar variation thereof)); (iii) sign such Assignor’s name on
any invoice or bill of lading relating to any accounts receivable, drafts
against account debtors, schedules and assignments of accounts receivable,



--------------------------------------------------------------------------------

notices of assignment, financing statements and other public records,
verifications of accounts receivable and notices to or from account debtors; and
(iv) to do all other things the Agent deems necessary to carry out the terms of
Section 2 of this Master Security Agreement and (b) upon the occurrence and
during the continuance of an Event of Default; (v) endorse such Assignor’s name
on any checks, notes, acceptances, money orders, drafts or other forms of
payment or security that may come into the Agent’s possession; (vi) sign such
Assignor’s name on any invoice or bill of lading relating to any accounts
receivable, drafts against account debtors, schedules and assignments of
accounts receivable, notices of assignment, financing statements and other
public records, verifications of accounts receivable and notices to or from
account debtors; (vii) verify the validity, amount or any other matter relating
to any accounts receivable by mail, telephone, telegraph or otherwise with
account debtors; (viii) do all other things necessary to carry out this
Agreement, any other Document and all other related documents; and (ix) notify
the post office authorities to change the address for delivery of such
Assignor’s mail to an address designated by the Agent, and to receive, open and
dispose of all mail addressed to such Assignor. Each Assignor hereby ratifies
and approves all acts of the attorney and neither the Agent nor the attorney
will be liable for any acts of commission or omission, nor for any error of
judgment or mistake of fact or law other than gross negligence or willful
misconduct (as determined by a court of competent jurisdiction in a final and
non-appealable decision). This power being coupled with an interest, is
irrevocable so long as any Obligations remains unpaid.

9. No delay or failure on the Agent’s part in exercising any right, privilege or
option hereunder shall operate as a waiver of such or of any other right,
privilege, remedy or option, and no waiver whatever shall be valid unless in
writing, signed by the Agent and then only to the extent therein set forth, and
no waiver by the Agent of any default shall operate as a waiver of any other
default or of the same default on a future occasion. The Creditor Parties’ books
and records containing entries with respect to the Obligations shall be
admissible in evidence in any action or proceeding, shall be binding upon each
Assignor for the purpose of establishing the items therein set forth and shall
constitute prima facie proof thereof. The Agent shall have the right to enforce
any one or more of the remedies available to the Agent, successively,
alternately or concurrently. Each Assignor agrees to join with the Agent in
executing such documents or other instruments to the extent required by the UCC
in form satisfactory to the Agent and in executing such other documents or
instruments as may be required or deemed necessary by the Agent for purposes of
affecting or continuing the Agent’s security interest in the Collateral.

10. The Assignors shall jointly and severally pay all of the Agent’s and each
other Creditor Party’s out-of-pocket costs and expenses, including reasonable
fees and disbursements of in-house or outside counsel and appraisers, in
connection with the preparation, execution and delivery of the Documents, and in
connection with the prosecution or defense of any action, contest, dispute, suit
or proceeding concerning any matter in any way arising out of, related to or
connected with any Document. The Assignors shall jointly and severally also pay
all of the Agent’s and each other Creditor Party’s reasonable fees, charges,
out-of-pocket costs and expenses, including fees and disbursements of counsel
and appraisers, in connection with (a) the preparation, execution and delivery
of any waiver, any amendment thereto or consent proposed or executed in
connection with the transactions contemplated by any of the Documents, (b) the
Agent’s obtaining performance of the Obligations under the Documents, including,
but not limited to the enforcement or defense of the Agent’s security interests,
assignments of rights and liens hereunder as valid perfected security interests,
(c) any attempt to inspect, verify, protect,



--------------------------------------------------------------------------------

collect, sell, liquidate or otherwise dispose of any Collateral, (d) any
appraisals or re appraisals of any property (real or personal) pledged to the
Agent by any Assignor as Collateral for, or any other Person as security for,
the Obligations hereunder and (e) any consultations in connection with any of
the foregoing. The Assignors shall also jointly and severally pay the Agent’s
and each other Creditor Party’s customary bank charges for all bank services
(including wire transfers) performed or caused to be performed by the Agent or
any other Creditor Party for any Assignor at any Assignor’s request or in
connection with any Assignor’s loan account (if any) with the Agent or any other
Creditor Party. All such costs and expenses together with all filing, recording
and search fees, taxes and interest payable by the Assignors to the Agent shall
be payable on demand and shall be secured by the Collateral. If any tax by any
nation or government, any state or other political subdivision thereof, and any
agency, department or other entity exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government (each, a
“Governmental Authority”) is or may be imposed on or as a result of any
transaction betweenany Assignor, on the one hand, and the Agent and/or any other
Creditor Party on the other hand, which the Agent and/or any other Creditor
Party is or may be required to withhold or pay (including, without limitation,
as a result of a breach by any Assignor), the Assignors hereby jointly and
severally indemnify and holds the Agent and each other Creditor Party harmless
in respect of such taxes, and each Assignor will repay to the Agent or such
other Creditor Party the amount of any such taxes which shall be charged to the
Assignors’ account; and until the Assignors shall furnish the Agent and such
other Creditor Party with indemnity therefor (or supply the Agent and such other
Creditor Party with evidence satisfactory to it that due provision for the
payment thereof has been made), the Creditor Parties may hold without interest
any balance standing to each Assignor’s credit (if any) and the Agent shall
retain its liens in any and all Collateral.

11. THIS MASTER SECURITY AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS MADE AND PERFORMED IN SUCH STATE, WITHOUT REGARD TO PRINCIPLES OF
CONFLICTS OF LAWS. All of the rights, remedies, options, privileges and
elections given to the Agent hereunder shall inure to the benefit of the Agent’s
successors and assigns. The term “Agent” as herein used shall include the Agent,
any parent of the Agent’s, any of the Agent’s subsidiaries and any
co-subsidiaries of the Agent’s parent, whether now existing or hereafter created
or acquired, and all of the terms, conditions, promises, covenants, provisions
and warranties of this Agreement shall inure to the benefit of each of the
foregoing, and shall bind the representatives, successors and assigns of each
Assignor.

12. Each Assignor hereby consents and agrees that the state and federal courts
located in the County of New York, State of New York shall have exclusive
jurisdiction to hear and determine any claims or disputes between either
Assignor, on the one hand, and the Agent and/or any other Creditor Party, on the
other hand, pertaining to this Master Security Agreement or to any matter
arising out of or related to this Master Security Agreement, provided, that the
Agent, each other Creditor Party and each Assignor acknowledges that any appeals
from those courts may have to be heard by a court located outside of the County
of New York, State of New York, and further provided, that nothing in this
Master Security Agreement shall be deemed or operate to preclude the Agent from
bringing suit or taking other legal action in any other jurisdiction to collect,
the Obligations, to realize on the Collateral or any other security for the
Obligations, or to enforce a



--------------------------------------------------------------------------------

judgment or other court order in favor of the Agent. Each Assignor expressly
submits and consents in advance to such jurisdiction in any action or suit
commenced in any such court, and the Assignor hereby waives any objection which
it may have based upon lack of personal jurisdiction, improper venue or forum
non conveniens. Each Assignor hereby waives personal service of the summons,
complaint and other process issues in any such action or suit and agrees that
service of such summons, complaint and other process may be made by registered
or certified mail addressed to such assignor at the address set forth on the
signature lines hereto and that service so made shall be deemed completed upon
the earlier of the such Assignor’s actual receipt thereof or three (3) days
after deposit in the U.S. mails, proper postage prepaid.

The parties desire that their disputes be resolved by a judge applying such
applicable laws. Therefore, to achieve the best combination of the benefits of
the judicial system and of arbitration, the parties hereto waive all rights to
trial by jury in any action, suite, or proceeding brought to resolve any
dispute, whether arising in contract, tort, or otherwise between the Agent
and/or any other Creditor Party, and/orany Assignor arising out of, connected
with, related or incidental to the relationship established between them in
connection with this Master Security Agreement or the transactions related
hereto.

13. This Master Security Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which shall
constitute one instrument. Any signature delivered by a party by facsimile or
electronic transmission shall be deemed to be an original signature hereto.

14. It is understood and agreed that any person or entity that desires to become
an Assignor hereunder, or is required to execute a counterpart of this Master
Security Agreement after the date hereof pursuant to the requirements of any
document, shall become an Assignor hereunder by (x) executing a Joinder
Agreement in form and substance satisfactory to the Agent, (y) delivering
supplements to such exhibits and annexes to such documents as the Agent shall
reasonably request and (z) taking all actions as specified in this Master
Security Agreement as would have been taken by such Assignor had it been an
original party to this Master Security Agreement, in each case with all
documents required above to be delivered to the Agent and with all documents and
actions required above to be taken to the reasonable satisfaction of the Agent.

15. From and after the date hereof all references in the Documents to the Master
Security Agreement shall be deemed to be references to this Amended and Restated
Master Security Agreement.

[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

All notices from the Agent to any Assignor shall be sufficiently given if mailed
or delivered to such Assignor’s address set forth below.

 

Very truly yours, PA LLC By:   /s/ Ottmar Dippold   Name: Ottmar Dippold  
Title:   CEO

Address:

1901 South Harbor City Blvd., Third Floor

Melbourne, FL 32901

Attention: General Counsel

Facsimile No.: (321) 723-7047

PETROALGAE INC. By:   /s/ David P. Szostak   Name: David P. Szostak   Title:
  President

Address:

1901 South Harbor City Blvd., Third Floor

Melbourne, FL 32901

Attention: General Counsel

Facsimile No.: (321) 723-7047

 

AGREED AND ACKNOWLEDGED:

LV ADMINISTRATIVE SERVICES, INC.,

as Agent

By:   /s/ Patrick Regan   Name: Patrick Regan   Title:   Authorized Signatory

SIGNATURE PAGE TO

MASTER SECURITY AGREEMENT



--------------------------------------------------------------------------------

SCHEDULE A

 

Entity

   Jurisdiction of Formation    Organizational
Identification Number

PA LLC

   Delaware    4224141

PETROALGAE INC.

   Delaware    4421184



--------------------------------------------------------------------------------

SCHEDULE B

COMMERCIAL TORT CLAIMS

NONE